UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4666


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM LEE PAIT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:12-cr-00187-BR-1)


Submitted:   August 1, 2014                 Decided:   September 3, 2014


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, Wilmington, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Lee Pait, Jr., pled guilty, pursuant to a plea

agreement, to production of child pornography, in violation of

18    U.S.C.    §    2251(a),       (e)   (2012),       and    was     sentenced    to    600

months’    imprisonment.            On    appeal,      counsel       has    filed   a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal but questioning

the evidence admitted at sentencing and the reasonableness of

Pait’s sentence.            Pait was informed of his right to file a pro

se brief but has not done so.                   The Government has filed a motion

to dismiss this appeal on the ground that Pait knowingly and

intelligently waived the right to appeal his sentence.                              For the

reasons that follow, we dismiss in part and affirm in part.

               In his plea agreement, Pait waived the right to appeal

his     sentence,         except    to    the       extent    that     it    exceeded     the

Guidelines range established at sentencing.                             A defendant may

waive    the    right       to     appeal    if      that     waiver    is     knowing    and

intelligent         and    the   issues     raised     on     appeal    fall    within    the

waiver’s scope.            United States v. Davis, 689 F.3d 349, 354-55

(4th Cir. 2012) (per curiam).                   The validity of an appeal waiver

“ultimately is evaluated by reference to the totality of the

circumstances.”            United States v. Copeland, 707 F.3d 522, 528

(4th Cir. 2013) (quotation marks omitted).                             Generally, if the

district court fully questions a defendant regarding the waiver

                                                2
of his right to appeal during the Fed. R. Crim. P. 11 colloquy,

the waiver is both valid and enforceable.                    Id.     A review of the

record    reveals      that   the       district    court    determined       Pait     was

competent to plead guilty, had the opportunity to discuss his

plea   agreement    with      counsel,      entered    his    guilty       plea   in   the

absence of threats or force, and understood the terms of his

appeal waiver.         Moreover, the sentence imposed did not exceed

the advisory Sentencing Guidelines range.                          Thus, we conclude

that Pait validly waived his right to appeal his sentence and

that the claims raised on appeal fall within the scope of his

waiver.    See Davis, 689 F.3d at 354-55.                    Accordingly, we grant

the    Government’s       motion    to    dismiss     in    part    and    dismiss     the

appeal of Pait’s sentence.

            Although the waiver provision in the plea agreement

precludes our review of Pait’s sentence, the waiver does not

preclude our review of any errors in Pait’s conviction that may

be revealed by our review pursuant to Anders.                             In accordance

with Anders, we have reviewed the record in this case and have

found no meritorious grounds for appeal.                       Thus, as to Pait’s

conviction, we deny in part the Government’s motion to dismiss

and affirm the conviction.

            This    court      requires      that     counsel       inform    Pait,      in

writing,    of   his    right      to    petition   the     Supreme       Court   of   the

United    States    for    further       review.      If    Pait    requests      that    a

                                            3
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.              Counsel’s motion must

state that a copy thereof was served on Pait.               We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                       4